DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 12/28/2021.
Claims 1-11 and 13 were amended
Claims 1-15 are pending.

Response to arguments
With respect to the 112(f) interpretation and 112(b) rejection, they are withdrawn in light of applicant’s amendments.
With respect to the 35 USC § 102 rejection, applicant’s arguments were found partially persuasive. 
With respect to the arguments regarding the amended portions such as the images being received from the user device and second image, different from the first image, and wherein first identification data matches second identification data are not persuasive and the mapping has been updated below to show how Chou discloses the limitations in light of applicant’s amendments to show that data is analyzed based on a batch of photos not the same photo as argued by the applicant. 
With respect to arguments with respect to granting a user access to the second image, not the feature vectors, the arguments were found persuasive and another prior art Ganong et al. (US 20140161326 A1) was used to remedy the deficiencies found in the primary reference 35 USC § 103 rejection as necessitated by applicant’s amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20110305374 A1) hereinafter referred to as Chou in view of Ganong et al. (US 20140161326 A1) hereinafter referred to as Ganong.

With respect to claim 1, Chou discloses: A server for sharing an image received from a user terminal, comprising: (Chou [0028-0029] disclose tagging system 102 illustrated in Fig. 1 “the face tagging system 102 may receive digital images 115 from another computing system 103”, wherein 102 could be a “dedicated server computer”).
a communicator; (Chou [0029] disclose tagging system 102 comprises a “network interface 206” illustrated in Fig. 2).
and a processor configured to communicate with the user terminal through the communicator, (Chou [0029] disclose tagging system 102 comprises a “network interface 206” and processor illustrated in Fig. 2).
wherein the processor is configured: to generate a shared database by receiving mapping information (Chou [0042] discloses “three entries are created and stored in the database 110 since three individuals are identified in the photo. Namely, a user profile is established for individuals A, B, and C.” which is mapped to generating a database entry for the tagged individuals, wherein the tagging corresponds to “mapping” recited by the claim).
mapping between pieces of first identification data corresponding to a plurality of characters of a first image, provided from the user terminal (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28), and first client user identifications (IDs) from the user terminal accessing through a main user ID, (Chou paragraph [0019] discloses “classifying a first set of photos and generating feature vectors for each face in the one or more photos received by the face recognition system. Such feature vectors may relate to facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth) or other features (e.g., hair style, hair color, clothing).” Wherein the facial features victors would be mapped to the first identification data, wherein the facial features belong to each face in the one or more photos which is corresponding to the “mapping 
to receive a second image which is different from the first image, (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image, which is mapped to any number of different received image whether be second, third … etc.).
to acquire pieces of second identification data corresponding to characters of the second image which is different from the first image and is provided from the user terminal, and (Chou paragraph [0019] disclosed “other features (e.g., hair style, hair color, clothing)” are mapped to second identification data of face acquired by tagging by the main user from their terminal as illustrated in Fig. 9. Wherein, Chou ¶24-25 disclose gathering feature vectors from a batch of photos).
to, when one or more of the pieces of the first identification data match the pieces of second identification data, select a client user ID being mapped to the one or more of the pieces of the first identification data matching the pieces of second identification data among the first client user IDs with reference to the mapping information, (Chou ¶24-25 and Fig. 9 step 920 discloses grouping the feature vectors (identification data) and tags pertaining to a selected user profile; storing “information relating to the analyzed features/attributes … the feature vectors may be stored as records indexed according to such categories as user profiles … tags comprising such information as individuals' names, e-mail addresses, and/or other descriptors and associates these tags with corresponding feature vectors”).
Chou does not explicitly disclose: permit the selected client user ID to access the second image.
However, Ganong in an analogous art discloses: and to permit the selected client user ID to access the second image. (Ganong ¶60 discloses photos wherein each face associated with a name, mapped to user ID. Ganong ¶99 discloses tagging a face which is mapped to selected user in a photo. Ganong ¶100-101 based on a tagged user face “when the system determines a face match, the photo (53) may be queued for transmission …  The next time the second user (17) accesses the computer program on their computer system (51) it may receive a confirmation request showing a reduced image of the original photo and the associated metadata. The second user (17) may be prompted whether they would like a copy of the photo (55) on its computer system (51). If the second user (17) responds affirmatively then the system may copy the full image across the Internet from the first user's computer system (15) to the second user's computer system (55)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou to permit the selected client user ID to access the second image to improve sharing large number of photos with identified users, see Ganong ¶9-10.

With respect to claim 2, Chou in view of Ganong disclose: The server of claim 1, further comprising a storage medium, wherein the processor is configured to store the shared database in the storage medium. (Chou Fig. 2 “Mass storage 226” mapped to the image sharing device in the independent claim comprising of a storage medium comprising “Feature vector database(s) 119”).

With respect to claim 3, Chou in view of Ganong disclose: The server of claim 1, wherein the processor is configured to communicate with an external storage medium through the communicator, and to store the shared database in the external storage medium. (Chou Fig. 2 “Mass storage 226” in communication with “Photo sharing server(s) 136” on which images could be stored as per Chou [0028]).

With respect to claim 4, Chou in view of Ganong disclose: The server of claim 1, wherein the processor is configured: to acquire the pieces of the first identification data by performing face recognition on the first image received from the user terminal, (Chou Fig. 8 similarly to the independent claim performs the same functions. Step 810 discloses “identify one or more individuals within the photos” and step 820 discloses “generate feature vectors … using photo tagging system” and similar to Chou [0019] the first identification data is mapped to “facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth)”. Wherein the image(s) were received from a user terminal as per Chou [0018]).
and to acquire the pieces of the second identification data by performing the face recognition on the second image. (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image, which is mapped to any number of different received image whether be second, third … etc.).

With respect to claim 5, Chou in view of Ganong disclose: The server of claim 4, wherein the processor is configured: to transmit a request signal including the pieces of the first identification data and the first client user IDs to the user terminal, and to receive, from the user terminal, a feedback signal responding to the request signal, the feedback signal including the mapping information. (Chou [0041] discloses “face tagging systems 102 and computing systems 103, 105 may share and exchange feature vectors for purposes of tagging photos received by the face tagging system 102 and computing systems 103, 105” which is interpreted as 103 receiving tagging request from 102 wherein any tagging request comprises the user ID wherein 103 performs the tagging after that which is accessible by 102, mapped to receiving the feedback, as per Chou paragraphs [0042-0046] that explain how “A second user 

With respect to claim 9, Chou discloses: A method for sharing an image received from a user terminal, comprising: (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28)
receiving, from a user terminal accessing through a main user identification (ID), mapping information mapping between pieces of first identification data corresponding to a plurality of characters of a first image, provided from the user terminal (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28), and first client user IDs; (Chou paragraph [0019] discloses with respect to the provided images, as mapped in the prior limitation, “classifying a first set of photos and generating feature vectors for each face in the one or more photos received by the face recognition system. Such feature vectors may relate to facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth) or other features (e.g., hair style, hair color, clothing).” Wherein the facial features victors would be mapped to the first identification data, wherein the facial features belong to each face in the one or more photos which is corresponding to the “mapping between pieces”. Chou [0025] discloses “face tagging system 102 further comprises a tag module 113 configured to receive user input and tags for grouped feature vectors” which is interpreted as user performing tagging through their terminal and ID. In addition, paragraph [0046] recites, each user has their username, which is mapped to the IDs of every tagged user using the facial features vectors.).
receiving a second image from the user terminal; (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image, which is mapped to any number of received image whether be second, third … etc.).
acquiring pieces of second identification data corresponding to characters included in the second image different from the first image; (Chou paragraph [0019] disclosed “other features (e.g., hair style, hair color, clothing)” are mapped to second identification data of face acquired by tagging by the main user from their terminal as illustrated in Fig. 9. Wherein, Chou ¶24-25 disclose gathering feature vectors from a batch of photos, which are not the same photo as understood by the examiner).
when one or more of the pieces of the first identification data match the pieces of second identification data, selecting a client user ID being mapped to the one or more of the pieces of the first identification data matching the pieces of the second identification data among the first client user IDs with reference to the mapping information; (Chou ¶24-25 and Fig. 9 step 920 discloses grouping the feature vectors (identification data) and tags pertaining to a selected user profile; storing “information relating to the analyzed features/attributes … the feature vectors may be stored as records indexed according to such categories as user profiles … tags comprising such information as individuals' names, e-mail addresses, and/or other descriptors and associates these tags with corresponding feature vectors”).
Chou does not explicitly disclose: and permitting the selected client user ID to access the second image.
However, Ganong in an analogous art discloses: and permitting the selected client user ID to access the second image. (Ganong ¶60 discloses photos wherein each face associated with a name, mapped to user ID. Ganong ¶99 discloses tagging a face which is mapped to selected user in a photo. Ganong ¶100-101 based on a tagged user face “when the system determines a face match, the photo (53) may be queued for transmission …  The next time the second user (17) accesses the computer program on their computer system (51) it may receive a confirmation request showing a reduced image of the original photo and the associated metadata. The second user (17) may be prompted whether they would like a copy of the photo (55) on its computer system (51). If the second user (17) responds 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou to permit the selected client user ID to access the second image to improve sharing large number of photos with identified users, see Ganong ¶9-10.

With respect to claim 10, Chou in view of Ganong disclose: The method of claim 9, wherein the permitting the selected client user ID to access the second image comprises transmitting the second image to one or more other user terminals accessing through the selected client user ID. (Ganong ¶48 discloses “If the faces detected in the images are associated with a person that interfaces with the networked computer architecture herein provided, the computer program herein provided may automatically transmit the image to the person's computer for presentation to the person”. For further support, Ganong claim 21 disclose “granting access to the digital image to the computer terminal associated with the respective individual whose face is recognized in the digital image”).

With respect to claim 11, Chou in view of Ganong disclose: The method of claim 9, further comprising: acquiring the pieces of the first identification data by performing face recognition on the first image. (Chou Fig. 8 similarly to the independent claim performs the same functions. Step 810 discloses “identify one or more individuals within the photos” and step 820 discloses “generate feature vectors … using photo tagging system” and similar to Chou [0019] the first identification data is mapped to “facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth)”. Wherein the image(s) were received from a user terminal as per Chou [0018]).

With respect to claim 12, Chou in view of Ganong disclose: The method of claim 11, further comprising: transmitting a request signal including the acquired pieces of the first identification data and the first client user IDs to the user terminal, receiving, from the user terminal, a feedback signal responding to the request signal, the feedback signal including the mapping information. (Chou [0041] discloses “face tagging systems 102 and computing systems 103, 105 may share and exchange feature vectors for purposes of tagging photos received by the face tagging system 102 and computing systems 103, 105” which is interpreted as 103 receiving tagging request from 102 wherein any tagging request comprises the user ID wherein 103 performs the tagging after that which is accessible by 102, mapped to receiving the feedback, as per Chou paragraphs [0042-0046] that explain how “A second user at a computing system 103 may then leverage the analysis already performed by the first user at the first face tagging system 102 to tag photos received by the computing system 103, 105”).

With respect to claim 13, Chou in view of Ganong disclose: The method of claim 11, wherein the acquiring the pieces of the second identification data comprises acquiring the pieces of the second identification data by performing the face recognition on the second image. (Again, similar to Chou [0019] the “other features (e.g., hair style, hair color, clothing)” are mapped to the second identification data wherein the data can be obtained from a batch of photos, not the same image, as mapped in the independent claim).

Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and Ganong as applied to claims 1-5, and 9-13 above, and further in view of Watanabe et al. (US 20160217158 A1) hereinafter referred to as Watanabe.

With respect to claim 6, Chou in view of Ganong discloses: The server of claim 1, 
 “degrees of association”.
However, Watanabe in an analogous art discloses: wherein the processor is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data. (Watanabe Fig. 6 and 8 illustrate generating degrees of association between pieces of user identification data, see Watanabe [0053-0058 and 0071-0076] for full details).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou in view of Ganong wherein the image sharing device is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data as disclosed by Watanabe to provide more accurate results, see Watanabe Abstract.

With respect to claim 7, Chou in view of Ganong and Watanabe disclose: The server of claim 6, wherein: the pieces of the first identification data include pieces of third and fourth identification data, (Watanabe Fig. 6 illustrates “Query search result group” wherein the one in the middle is a group of the closest cluster features, which is mapped to identification data such as facial illustrated in Fig. 8, comprise multiple identification data as explained in more details in Watanabe paragraphs [0053-0058] as compared to Figs. 4 and 5 of the applicant’s drawings).
and the processor is configured to transmit, to the user terminal, a message inquiring whether to map second client user IDs to the pieces of the fourth identification data in accordance with degrees of association between the pieces of the third and fourth identification data among the degrees of association between the pieces of the first identification data in the case where the second client user IDs among the first client user IDs are mapped to the pieces of the third identification data. (Watanabe [0073-0075] Fig. 8, based on the grouping of different identification data based on a percentage association values, mapped to the degrees of association; Watanabe [0078] discloses “The 

With respect to claim 8, Chou in view of Ganong and Watanabe disclose: The server of claim 7, wherein the processor is configured to update mapping information mapping between the pieces of the fourth identification data and the second client user IDs into the shared database in response to a feedback signal responding to the message. (Watanabe [0083] discloses updating the mapping information based on the feedback tag wherein “The tag used for the condition of the query in the step S901 is added to all the similar images selected by the user and the tags are stored in the tag field 204 of the image database 108.”).

With respect to claim 14, Chou in view of Ganong discloses: The method of claim 9, further comprising: 
Chou does not explicitly disclose the “degrees of association”.
However, Watanabe in an analogous art discloses: identifying degrees of association between the pieces of the first identification data, (Watanabe Fig. 6 and 8 illustrate generating degrees of association between pieces of user identification data, see Watanabe [0053-0058 and 0071-0076] for full details).
the pieces of the first identification data including pieces of third and fourth identification data; (Watanabe Fig. 6 illustrates “Query search result group” wherein the one in the middle is a group of the closest cluster features, which is mapped to identification data such as facial illustrated in Fig. 8, 
and transmitting, to the user terminal, a message inquiring whether to map second client user IDs to the pieces of the fourth identification data in accordance with degrees of association between the pieces of the third and fourth identification data among the degrees of association between the pieces of the first identification data in the case where the second client user IDs among the first client user IDs are mapped to the pieces of the third identification data. (Watanabe [0073-0075] Fig. 8, based on the grouping of different identification data based on a percentage association values, mapped to the degrees of association; Watanabe [0078] discloses “The data output unit 114 displays the obtained search results on the display device 103. The user operation input unit waits until a user instructs the system using the input device 102.” Which is mapped to the “inquiring whether to map”. Wherein Watanabe Fig. 9, explained in [0074-0083] discloses the result is presented to the user to make a decision with respect to tagging the image with the identified users based on the identified similarities. For full details see Watanabe [0074-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou in view of Ganong wherein the image sharing device is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data as disclosed by Watanabe to provide more accurate results, see Watanabe Abstract.

With respect to claim 15, Chou in view of Ganong and Watanabe disclose: The method of claim 14, further comprising receiving mapping information mapping between the pieces of the fourth identification data and the second client user IDs in response to a feedback signal responding to the message. (Watanabe [0083] discloses “The tag used for the condition of the query in the step S901 is .

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493